Citation Nr: 0509607	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  98-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for psoriasis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1970 
to December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO 
denied the issue of entitlement to a compensable disability 
evaluation for the service-connected psoriasis.  

Following receipt of notification of the September 1998 
decision, the veteran perfected a timely appeal with respect 
to the denial of his compensable rating claim.  In February 
2003, the Board remanded the veteran's case to the RO to 
accord the agency an opportunity to schedule him for a 
personal hearing that he had requested.  In April 2003, the 
veteran presented testimony at a personal hearing conducted 
via videoconferencing before the undersigned Acting Veterans 
Law Judge.  Thereafter, in September 2003, the Board remanded 
the veteran's compensable rating claim to the RO for further 
evidentiary development.  After completing the requested 
development, the RO, in December 2004 continued the denial of 
the veteran's compensable rating claim.  In February 2005, 
the RO returned the veteran's case to the Board for final 
appellate review.  

In the September 2003 remand, the Board noted that the 
veteran had raised issues of entitlement to service 
connection for Meniere's disease and for depression secondary 
to the service-connected bilateral knee disorders.  As those 
claims had not been adjudicated or developed for appellate 
review on appeal, the Board referred the issues to the RO for 
appropriate action.  Further review of the claims folder 
indicates that, following the Board's September 2003 remand, 
the RO did not adjudicate these claims.  The issues of 
entitlement to service connection for Meniere's disease and 
for depression secondary to the service-connected bilateral 
knee disorders, which are not inextricably intertwined with 
the current appeal, are, once again, referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's service-connected psoriasis is manifested 
by no exfoliation, exudation, or itching on an exposed 
surface or on an extensive area; eruptions on only 2% of his 
body; and no need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
service-connected psoriasis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7816 (effective prior to, and since, August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in March 2004, VA discussed the type of 
evidence necessary to support the veteran's compensable 
rating claim.  Also by this document, the RO notified the 
veteran that VA would make reasonable efforts to help him 
obtain such necessary evidence but that he must provide 
enough information so that VA could request the relevant 
records.  In addition, the RO informed the veteran of 
attempts already made to obtain relevant evidence with regard 
to this issue.  Further, the veteran was advised of his 
opportunity "to submit additional evidence."  Thus, he may 
be considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the September 1998 rating decision, the 
statement of the case (SOC) issued in October 1998, and the 
supplemental statements of the case (SSOCs) issued in May 
1999, March 2000, April 2002, and December 2004 notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his compensable rating claim.  These documents 
also included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  Further, the veteran has been accorded three 
pertinent VA examinations.  In this regard, the Board 
acknowledges that, in a March 2005 statement, the veteran's 
representative asserted that the recent VA examination which 
was conducted in October 2004 was essentially inadequate 
before it was completed during colder weather when the 
veteran's service-connected skin disorder was relatively 
mild.  The representative cited the veteran's multiple 
assertions that his service-connected psoriasis worsens 
during the hot summer months.  As such, the representative 
requested that the Board remand the veteran's case once again 
to accord him an opportunity to undergo a VA examination of 
his service-connected psoriasis during the summer and, if 
possible, at a time during a flare-up of this disorder.  

The Board has considered the representative's request but 
finds that another remand to accord the veteran a fourth VA 
examination of his service-connected psoriasis during the 
summer at a time of flare-up of this disorder is not 
necessary.  In this regard, the Board acknowledges that two 
of the three VA dermatological evaluations that the veteran 
has undergone during the current appeal have occurred in fall 
months (November 2001 and October 2004) and that, even though 
the first VA dermatological examination conducted during the 
current appeal occurred in the summer (July 1999), this 
initial evaluation was completed almost six years ago.  

However, in adjudicating the veteran's compensable rating 
claim, the Board has also considered records of treatment 
that the veteran has received at the VA Medical Center (VAMC) 
in Birmingham, Alabama which have been obtained and 
associated with his claims folder.  Importantly, as the Board 
will discuss in the following decision, these documents do 
not provide competent evidence of a worsening of the 
veteran's service-connected psoriasis.  Furthermore, the 
veteran failed to respond to the March 2004 letter which had 
requested additional information and/or evidence from him and 
to the most recent SSOC which was issued in December 2004.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by a June 1991 
rating action, the RO granted service connection for 
psoriasis and assigned a noncompensable evaluation to this 
disorder, effective from December 1990.  This 
service-connected disorder has remained evaluated as 
noncompensably disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

Initially, the Board notes that the schedular criteria by 
which dermatological disorders are rated changed during the 
pendency of his appeal.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) (effective August 30, 2002) codified at 
38 C.F.R. § 4.118 (2004).  The VA General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim for increased rating, the Board should first 
determine whether application of the revised version would 
produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the claimant had prior 
to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation 
is more favorable, the implementation of that regulation 
under 38 U.S.C.A. § 5110(g), can be no earlier than the 
effective date of that change.  The VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  

According to the old relevant rating criteria, psoriasis was 
evaluated by analogy to eczema and was dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118, Diagnostic 
Code 7816 (2001).  The old relevant rating criteria which 
evaluated impairment resulting from eczema stipulated that 
evidence of slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area resulted in 
the assignment of a noncompensable rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).  A compensable 
evaluation of 10 percent required evidence of exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  Id.  The next higher rating of 30 percent 
required evidence of constant exudation or itching, extensive 
lesions, or marked disfigurement.  Id.  The highest 
evaluation allowable under this diagnostic code, 50 percent, 
necessitated evidence of ulceration, extensive exfoliation, 
or crusting, and systemic or nervous manifestations or 
exceptional repugnance.  Id.  

According to the revised pertinent rating criteria, evidence 
of psoriasis on less than 5 percent of the entire body or 
exposed areas affected and no more than topical therapy 
required during the past 12-month period warrants the 
assignment of a noncompensable rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7816 (2004).  A compensable evaluation of 
10 percent requires evidence of psoriasis on at least 
5 percent, but less than 20 percent, of the entire body; at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
12-month period.  Id.  The next higher rating of 30 percent 
requires evidence of psoriasis on 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more (but not constantly) during the past 12-month 
period.  Id.  The highest evaluation allowable pursuant to 
this diagnostic code, 60 percent, necessitates evidence of 
psoriasis on more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 
12-month period.  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected psoriasis has increased in severity.  
In particular, he has described intermittent eruptions 
(including blisters with itching) mostly in his groin area 
and on his knees and armpits.  See, October 2001 hearing 
transcript (2001 T.) at 5-7.  See also, April 2003 hearing 
transcript (2003 T.) at 5.  

The Board acknowledges the veteran's contentions.  In 
addition, the Board notes that, throughout the current 
appeal, the veteran has applied for annual clothing 
allowances due in part to the damage inflicted on his 
clothing from cream that he uses for his skin disorder.  

Significantly, however, the medical evidence of record does 
not support a compensable evaluation for the veteran's 
service-connected psoriasis under either the old, or the 
revised, rating criteria.  Relevant medical records which 
have been obtained and associated with the claims folder 
reflect only very sporadic outpatient dermatological 
treatment.  Also, home treatment has been described as use of 
only topical cream, including over-the-counter cortisone.  
Furthermore, many of the physical examinations conducted at 
these VA outpatient treatment sessions and at the VA 
dermatological examinations completed during the current 
appeal have shown no evidence of psoriasis.  Even those 
examinations which have shown some dermatological 
abnormalities have reflected the presence of only a few 
erythematous papules with notable excoriations on a very 
small area of the veteran's body (including, most recently, 
on his left inner thigh and bilateral popliteal fossas).  The 
remainder of the physical examination of the veteran's body, 
including his face, chest, abdomen, and back as well as the 
remaining portions of his arms and legs, was negative.  
Specifically, no scarring or disfigurement has been shown, 
and the veteran has been found to have only very minimal 
functional impairment associated with his skin disorder.  The 
percentage of the portion of the veteran's body which has 
been found to be affected by dermatological symptoms has been 
described as 2%.  

The Board must conclude, therefore, that the competent 
evidence of record does not reflect the presence of 
exfoliation, exudation, or itching on an exposed surface or 
on an extensive area.  Consequently, a compensable rating of 
10 percent for the veteran's service-connected psoriasis 
based on the old rating criteria is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).  Furthermore, as the 
competent evidence of record reflects the presence of 
psoriasis over only 2% of the veteran's body and no need for 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs, a compensable evaluation of 
10 percent for this service-connected disorder, pursuant to 
the revised rating criteria, is also not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7816 (2004).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's service-connected 
psoriasis has resulted in marked interference with the 
veteran's employment or requires frequent periods of 
hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the veteran's service-connected psoriasis has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A compensable disability rating for the service-connected 
psoriasis is denied.  



	                        
____________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


